By the Court,
Sanders, C. J.:
This appeal is taken from an order of refusal of the trial judge to settle a proposed bill of exceptions prepared, served and filed after a motion for a new trial had been determined, and after .an appeal from the judgment and order denying a new trial had been perfected.
On the 12th day of May, 1921, this court made and caused to be entered its order dismissing the appeals taken from the judgment and order denying a new trial i'n this action. Bottini v. Mongolo, 45 Nev. 245, 197 Pac. 702. In passing upon the. motion to dismiss the appeals it became necessary for the court to review and to consider the order now appealed from. Our conclusion upon the former appeals with reference to the order of refusal of the trial judge to settle the bill of exceptions was that appellants were not entitled, under the particular facts, to have their bill of exceptions *255settled. It is conceded, or must be conceded, that no other or different question is presented for determination by this appeal. The result is that our opinion upon the motion to dismiss the former appeals becomes the law of the case and is binding upon this appeal. Had counsel been dissatisfied with the reasoning and the conclusion reached, they should have petitioned for a rehearing. This they did not do. The objection, therefore, of respondent to the consideration of this appeal must be sustained, and the appeal is dismissed.